ORDER
PER CURIAM.
Mother, Mary Louise Luehrs, n/k/a Mary Louise Foley, appeals from the dismissal of her motion to modify a December 2001 custody, visitation, and support modification judgment. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b)(5).1

. Respondent Lindsey Edward Luehrs’s motion to file his supplemental legal file is granted.